Criminal Case Template










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RAYMOND HERNANDEZ, JR.,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§

§

§

§

§

No. 08-03-00486-CR

Appeal from the

210th District Court

of El Paso County, Texas

(TC# 20030D01123)
 


M E M O R A N  D U M    O P I N I O N


 Raymond Hernandez Jr. attempts to appeal from a judgment adjudicating him guilty
of two counts of Indecency with a child.  Finding that Appellant has not complied with Rule
25.2 of the Texas Rules of Appellate Procedure, we dismiss the appeal.
	Rule 25.2(a)(2) governs the defendant's right to appeal in a criminal case:
 
	Of the defendant.  A defendant in a criminal case has the right of appeal under
Code of Criminal Procedure article 44.02 and these rules.  The trial court shall
enter a certification of the defendant's right of appeal in every case in which
it enters a judgment of guilt or other appealable order.  In a plea bargain case--that is, a case in which defendant's plea is guilty or nolo contendere and the
punishment did not exceed the punishment recommended by the prosecutor
and agreed to by the defendant--a defendant may appeal only:

		(A)  those matters that were raised by written motion filed and
ruled on before trial, or

		(B)  after getting the trial court's permission to appeal.

Tex. R. App. P. 25.2(a)(2).
 
	Appellant filed a timely notice of appeal but the notice did not include the trial court's
certification of the defendant's right to appeal as required by Rules 25.2(a)(2) and 25.2(d). 
The Clerk's Office notified Appellant's counsel that a certification had not been filed and
requested that Appellant file an amended notice of appeal within thirty days or the appeal
would be dismissed pursuant to Rule 25.2(d).  See Tex. R. App. P. 25.2(d).  Appellant has not
filed an amended notice of appeal.  Accordingly, the appeal is dismissed.
January 21, 2004

							__________________________________
							RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)